Title: Abigail Adams to Mary Smith Cranch, 18 December 1791
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Philadelphia december 18 1791
I wrote to you on the 27 of Novbr but company comeing in call’d me from my pen, and I have not since had leisure to reassume it. I have so little Time that I can call my own whilst here that I think when I return to Braintree I ought without suffering from any reflections to be able to live retired. on Monday Evenings our House is open to all who please to visit me. on twesdays my domestick affairs call for me to arrange them & to labour pretty well too, for the wednesdays dinners which we give every week to the amount of sixteen & 18 persons which are as many as we can accommodate at once in our Thousand dollors House on thursday the replacing & restoring to order occupies my attention the occasional intercourse of dinning abroad returning visits &c leaves me very few hours to myself. I feel that day a happy one, when I can say I have no engagement but to my Family I have a cleaver sober honest & Neat black woman as my daily cook. in this respect I am happier than formerly. I always hire for company. the greatest trouble I have, is that mrs Brisler is chiefly confind to her Bed wholy unable to do the least thing for herself or Family. she was better after I came here, but a return of the intermitting fever together with her old weakness & complaints not only deprives her of her usefulness, but is a great incumberance to me, and takes up much of the Time of my help. in short I know not how I get through, for I have no other help than those I brought with me except the cook. I have been very well myself till about a fortnight since. I have labourd under complaints [. . . .] I am still afflicted. mr Adams is recoverd from his complaints but labours under a great cold. Thomas has escaped better than I feard from the Rhumatism. it threatned him for several weeks Louissa is very well. cealia requests me to inquire after her child & prays you would write to me & inform her if it is well. mrs otis & cousin Betsy are well. we live Socible & Friendly together. in many respects I am much better off than when I lived out of Town. expence is not to be taken into consideration that is almost beyond calculation. What a dreadfull blow this defeat of Sinclair & his Army? my Heart bleads for the Relatives of as worthy officers as ever fought or fell but, the justice the policy the wisdom of this cruel enterprize lies with higher powers to investigate than mine.
Your kind Letters of Novbr 6th & 11th came safe to Hand and made me truly happy So little hopes had I of the recovery of our dear and valuable Friend that I feard to hear from you; I could never have imagind that a Leg such as his was, & which appeard to be so far gone in a mortification, could possibly have been restored & that so soon— thanks to that all gracious Providene whose kindness has been so frequently displayd towards us— I heard last week from mrs smith and her little ones. they were all well. you begin I suppose to feel anxious for mrs Norten. I hope to hear in due time that she has a daughter. I feel anxious about our House at Braintree There was a place in the Roof that Leakd much. I sent for two Carpenters but they could not find out the place. I wish it might be lookd too. I spoke with Brother about it, but fear he has not thought about it. I see by the paper that mr Jeffrie is gone to the Madarics for his Health. I want to know how Polly does & how she is likd. I often think of your Neighbours saying she was as necessary to him as his daily Bread. I miss her very much in things which it will be hard for any other person ever to make up to me, in that ready offerd service which prevented my wishes, and which is always so pleasing. yet she balanced the account sometimes by the vexation which she occasiond me. I wish her well, and shall always value her good qualities, and freely credit her for them cealia is as good as I could expect, but would soon be led way if I did not strickly guard her. Katy has all the dispositions in the world [as] sterns says, but wants experience, in a Service which is quite New to her. She is faithfull in her duty, but poor Girl has h[er] sister & two children to look after. in short I think sometimes it cost me as dearly for honesty & fidelity as it would for knavery and I seem to have got an entailment that follows me through the world, particularly a certain degree of sickness that I must take charge of— however it is I hope a part of the portion of good which I ought to do. if so I am in fault to complain— remember me kindly to all Friends mrs Payne I often think of. give my Love to her & tell her I hope to see her early in the spring with my other Friends pray if I did not mention the desk before give for it what you think it reasonably worth, and ask the dr for the money. let me hear from you as often as you can and be assured of the sincere affection / of your sister
A Adams
